Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 2-5, 7-8, 16, 18, 20-30, 32-38 are pending in the current application.  
2.	This application claims benefit of 62/452,972 01/31/2017.
Restriction Election Maintained
3.	Applicant’s election of group II and the species, Exemplary compound 27, in the reply filed on January 8, 2019 was previously acknowledged. 

    PNG
    media_image1.png
    192
    638
    media_image1.png
    Greyscale

According to applicants’ representative claims 2-4, 9-10, 12, 18, 20-21 read on the elected species.  As explained previously, it is unclear how this compound reads on claims 2-4, 18, 21.  Applicant’s representative still offers up no explanation as to how the claims read on the elected species, nor is any explanation provided for the new claims or amended claims.  Amended claim 20 is no longer drawn to the elected species and is withdrawn.  Claim 38 appears to read on the elected species, however new claim 39 does not.  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading on the elected species are held withdrawn.  
Claim Rejections/Objections Withdrawn
4.	The objection to claims 2 and 38 is withdrawn in view of the amendments. 
The rejection of claims 2-4, 18, 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as an improper Markush group whose metes and the bounds cannot be determined is withdrawn based upon the amendments. The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), for random characters and fragments that are not interpretable is withdrawn based upon the amendments.  The rejection of claims 2-4, 18, 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn based upon amendments. The rejection for “cyclic” is withdrawn based upon the amendments and arguments. According to the argument a “cyclic group” is just any chemical group with a cyclic chemical structure and is broad but not indefinite. The rejection of claims 2-4, 18-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn based upon the amendments.
Claim Rejections/Objections Maintained/ New Grounds of Rejection
5.	The objection to the specification is maintained.
The rejection of claims 2-4, 18, 21 under 35 U.S.C. 103 as being unpatentable over Crew US 20150291562 A1 AND Phillips WO 2017197051 A1 is maintained.  Applicants’ representative’s argument submitted on December 29, 2020 have been fully considered but are not persuasive.   According to the argument “The instant claims recite specific linkers that have constrained geometry not taught or suggested by the cited references in relation to the specifically claimed PTM and CLM. Applicant submits that the combination of references do not fairly teach 
Objections
6.	The specification is objected to for the illegibility of the structures in Table 2 on pages 466- 477 which are washed out, pixelated and unreadable.  The specification fails to comply with 37 C.F.R. 1.52 (a) (1) (iv) and (v).  Appropriate correction is required.
Objections

7.	Claim 38 is objected to for depending from a rejected base claim, but would be allowable in independent format with the requisite limitations of the base claim and any intervening claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claims 2-4, 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crew US 20150291562 A1 AND Phillips WO 2017197051 A1.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Crew teaches compounds of claim 2, as various thalidomide analogs bound to linkers connected to various “protein targeting moiety”, PTM.  Crew claim 2 is:

    PNG
    media_image2.png
    119
    317
    media_image2.png
    Greyscale

The PTM species are disclosed that correspond to the PTM of instant claim 2 including those of ABM units on page 4-5 of claim 2:

    PNG
    media_image3.png
    201
    314
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    172
    309
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    571
    308
    media_image5.png
    Greyscale

These generic descriptions are supported by a number of working examples. These compounds include but are not limited to Example on page 63 which is an ABM of the elected species of PTM 7:

    PNG
    media_image6.png
    207
    667
    media_image6.png
    Greyscale

The left hand portion corresponds to the PTM of the elected species which is a group ( C ) PTM of ABM-b or ABM-d on page 75 of claim 18 where W1 is an aryl substituted by Cl and CN, Y3 is O, Q is 4 member ring substituted with RQs where Rqs are methyl, Y3/Y4/Y5 are an amide through various combinations such as C=O and NRY2.  The CLM previously of Formula (i) where W is C=O, Q1-Q4 are C, X is C=O, R2 is absent, R1 is H or absent, which is a thalidomide analog.  Other examples are shown on page 68 ff. in the Table 1, where the PTM is selected from the instant ABM of group (iii)

    PNG
    media_image7.png
    207
    607
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    274
    632
    media_image8.png
    Greyscale

 Phillips teaches the same type of compounds with a PTM-linker-CLM, which he is calling a Targeting ligand-linker-Degron, which are disclosed on page 86 ff. as formula I, II, or III.  The examples of the Degron on pages 86 ff. correspond to the CLM of page 27ff of claim 2.
As a linker option on page 153 the linkers of instant claim 2 are disclosed:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


Examples include but are not limited to compounds in Table XI on page 554, such as Degronimer 1:

    PNG
    media_image10.png
    322
    1231
    media_image10.png
    Greyscale

Phillips also uses the thalidomide analog as used by Crew in his examples in Degronimer 4:

    PNG
    media_image11.png
    236
    680
    media_image11.png
    Greyscale

In addition Phillips shows that a variety of these aryl imide type ubiquitin ligase targeting moieties can be used as disclosed on pages 172-174 which corresponds to the instant CLM formula (c), (o), (p), (r), and (p’).  The CLM moiety of the instantly elected species of instant formula (r) is disclosed at pages 91, 95:

    PNG
    media_image12.png
    106
    169
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    103
    174
    media_image13.png
    Greyscale

B)	Ascertaining the differences between the prior art and the claims at issue.
The compounds of the instant claims differ from those of Crew by the use of an alternative ubiquitin ligase targeting moiety, the linker-PTM of claim 2 and where the CLM is Formula (r) where W Q1 is C, and others disclosed in Phillips as discussed above, which is the CLM of the elected species.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  One of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar properties.  While Crew limited his ubiquitin ligase targeting moieties to the linker-phthalimide type, Phillips working in the same area discloses a variety of these groups that would be expected to function the same.  Since in the paradigm of the Crew disclosure all that is required of this moiety, linker-CLM, is ubiquitin targeting, it cannot be considered inventive to simply substitute one known linker-ubiquitin targeting moiety for another. The linker degrons of Phillips give exceptional degradation with both the groups, benzofused (phthalimides of Degronimer 1) as well as non-fused (Degronimer 4). Finally Phillips suggests that the additional ligands which bind the androgen receptor ligands of the instant claims and others on page 180-184 can be hitched to the wagon of his linker-degron moiety. Various specific examples are then given, including numerous androgen receptor AR ligands of the instant claims.  In the figures 1QQ through 1TT.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Figure 1TT on page 35 of 389 of the figures is the AR ligand of the elected species:

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

Conclusion
9.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID K O'DELL/            Primary Examiner, Art Unit 1625